Citation Nr: 1715040	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-27 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension benefits.  

3.  Entitlement to accrued benefits.  


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from May 1945 to February 1946, and he had Regular Philippine Army service in February 1946.  He also served as a Philippine Scout from July 1946 to May 1949.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2014 RO decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.  An October 2014 RO rating decision denied service connection for the cause of the Veteran's death.  An additional October 2014 RO decision denied the appellant's claims for entitlement to nonservice-connected death pension benefits and for entitlement to accrued benefits.  

In November 2015, the appellant appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  





FINDINGS OF FACT

1.  The Veteran did not possess the requisite service to qualify for nonservice-connected death pension benefits for his surviving spouse.  

2.  At the time of the Veteran's death, he had no pending claims for entitlement to any VA benefits.  


CONCLUSIONS OF LAW

1.  The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2016).  

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Nonservice-connected Death Pension

Dependency and indemnity compensation and death pension benefits may be paid to the surviving spouse of a Veteran under certain circumstances.  

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service. 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2016).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

For VA purposes, a "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:  (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was married to the veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) prior to January 1, 1957, if the veteran served (as in the present case) during World War II.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2014).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the conditions under which the VA may extend veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.203(a) (requiring service department documentation of service where available), § 3.203(c) (requiring service department verification of service where documentation is not available).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

The appellant essentially contends that Veteran had USAFFE service and that she is entitled to nonservice-connected death pension benefits.  She specifically maintains that the Veteran's service in the Regular Philippine Army merged into service with the United States Armed Forces from July 1946 to May 1949.  She also appears to indicate that the Veteran had service as a Philippine Scout.  

According to official verification, the Veteran had recognized guerilla service from May 1945 to February 1946, and he had Regular Philippine Army service in February 1946.  He also served as a Philippine Scout from July 1946 to May 1949.  Concerning this, the Board notes that the Veteran's available service personnel records include a WD AGO Form 53-58, Enlisted Record and Report of Separation, which indicates that he had service as a Philippine Scout from July 1946 to May 1949.  Additionally, a DARP Form 632, Additional Information, report shows that the Veteran had recognized guerilla service from May 1945 to February 1946 and that he had Regular Philippine Army service in February 1946.  

A February 1946 Certificate of (Relief from Active Duty) (Discharge), Commonwealth of the Philippines, Philippine Army, indicates that the Veteran was a private first class with "G" Company, 12th Infantry, Fil-American Irregular Troops, and that he was relieved from active duty, or underwent a discharge of guerrilla personnel, by reason of demobilization.  It was noted that the Veteran was paid current pay as of his discharge dated February 1946.  

A February 1946 certification from the Commonwealth of the Philippines, Philippines Army, indicates that the Veteran was a private first class in the Army of the Philippines and that he enlisted in June 1943 and he was honorably discharged for demobilization.  The certification indicates that the Veteran served with "G" Company, 12th Infantry, Fil-American Irregular Troops.  

In a March 2009 VA Form 21-4138, Statement in Support of Claim (Filipino Veterans Equity Compensation Fund), the Veteran reported that he had service in the Regular Philippine Army and the Philippine Scouts from July 1946 to May 1949.  

In an August 2011 VA Form 21-526, Application for Compensation and/or Pension, the Veteran did not list his periods of service.  

The Veteran died in August 2014.  The death certificate lists the immediate cause of death as respiratory failure and antecedent causes of death of chronic obstructive pulmonary disease (COPD) and pulmonary emphysema.  

In an October 2014 VA Form 21P-530, Application for Burial Benefits, the appellant reported that the Veteran served from July 1946 to May 1949 in the Regular Philippine Army which merged into the U.S. Armed Forces.  The appellant also appeared to indicate that the Veteran served as Philippine Scout but covered over that notation.  Similarly, in an October 2014 VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits, the appellant indicated that the Veteran served from July 1946 to May 1949.  She also appeared to have covered over a notation that the Veteran served in the Philippine Army, Army of the United States.  

The VA is bound by the service department's certification as to the Veteran's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  As discussed above, the service department has solely verified that the Veteran had recognized guerilla service from May 1945 to February 1946 and that he had Regular Philippine Army service in February 1946.  He also served as a Philippine Scout from July 1946 to May 1949.  

While service as a Philippine Scout during the period from July 1946 to May 1949 rendered the Veteran eligible for compensation benefits based upon that service, service as a Philippine Scout did not render him eligible for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  Additionally, service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, including among such military forces as organized guerilla forces, shall not be deemed to have been active military, naval, or air service.  38 U.S.C.A. § 107(a).  The Board notes that the Veteran's recognized guerilla service was prior to July 1, 1946.  Further, the Board notes that persons with service in the Philippine Scouts, or with recognized guerilla service, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the Board finds that the appellant is not eligible for VA death pension benefits.  

Basic eligibility for VA nonservice-connected death pension benefits is precluded based upon the Veteran's verified service.  Therefore, the Board must deny the appeal.  In an issue such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


II. Accrued Benefits

The appellant seeks accrued benefits based upon the Veteran's service.  

Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person.  See 38 C.F.R. § 3.1000(a) (2016).  Application for accrued benefits must be filed within 1 year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include claim for any accrued benefits.  38 C.F.R. § 3.1000(c).  In order to establish entitlement to accrued benefits, the VA claimant who died must have had a claim pending at the time of death or be entitled to benefits under an existing disability evaluation or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The Veteran in this case died in August 2014.  A review of the claims file demonstrates that there were no service connection claims pending at the time of his death.  There is no evidence that the Veteran had a claim pending for any VA benefit at the time of his death.  

In October 2014, within a year of the Veteran's death, the appellant filed a VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits.  As there were no pending claims for VA benefits or any indication in the record of a desire to file a claim for such benefits at the time of the Veteran's death, there is no basis for a favorable disposition of the appeal.  Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis, 6 Vet. App. at 426, 430.  

ORDER

Entitlement to nonservice-connected death pension benefits is denied.  

Entitlement to accrued benefits is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for the cause of the Veteran's death.  The Veteran died in August 2014.  The death certificate lists the immediate cause of death as respiratory failure and antecedent causes of death of chronic obstructive pulmonary disease (COPD) and pulmonary emphysema.  

During the Veteran's lifetime, service connection was established for bilateral hearing loss (rated 90 percent).  

The Veteran's available service treatment records do not show treatment for any respiratory problems, to include COPD and pulmonary emphysema.  

Post-service private treatment records show treatment for disorders, including COPD; pneumonia; acute bronchitis; and pulmonary emphysema.  

In an October 2014 VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits, the appellant indicated that the Veteran received treatment at the Rafael Lazatin Memorial Medical Center in Angeles City, Philippines in May 2014.  The Board notes that the Veteran's terminal records from such facility have not been associated with the claims file and should be obtained.  As there may be outstanding treatment records available, including possible VA treatment records, that may be pertinent to the appellant's claim, an attempt should be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

In this case, the appellant was not provided with a VCAA letter, to include the requirements indicated in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Further, the notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  As noted above, the appellant has not been provided a current VCAA notice as to her claim for entitlement to service connection for the cause of the Veteran's death.  Thus, notice addressing this matter must be provided on remand.  

Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016) that includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death, as outlined by the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Also, advise the appellant that an effective date will be assigned if DIC benefits are awarded, to include an explanation as to the information or evidence needed to establish an effective date.  

2.  Obtain the Veteran's medical records, dated immediately prior to his death in August 2104 (his terminal hospital records), from the Rafael Lazatin Memorial Medical Center in Angeles City, Philippines, to include any records dated in May 2014.  

3.  Then, following any other appropriate development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


